  Case 13-43093         Doc 63     Filed 12/10/18 Entered 12/10/18 09:04:55              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-43093
         Sandra D Porter

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/04/2013.

         2) The plan was confirmed on 01/29/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/11/2018.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 61.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $48,450.00.

         10) Amount of unsecured claims discharged without payment: $23,891.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-43093       Doc 63     Filed 12/10/18 Entered 12/10/18 09:04:55                      Desc Main
                                   Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor            $59,460.00
       Less amount refunded to debtor                           $5.35

NET RECEIPTS:                                                                                 $59,454.65


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $3,600.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $2,489.08
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $6,089.08

Attorney fees paid and disclosed by debtor:               $400.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim        Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
ASSET ACCEPTANCE LLC          Unsecured         556.00        556.79           556.79        556.79        0.00
ASSET ACCEPTANCE LLC          Unsecured            NA         452.14           452.14        452.14        0.00
AT&T Mobility                 Unsecured          79.00           NA               NA            0.00       0.00
Charles Levy and Assoc        Unsecured         500.00           NA               NA            0.00       0.00
CHASE BANK USA                Unsecured      1,000.00            NA               NA            0.00       0.00
City of Country Club Hills    Unsecured         200.00           NA               NA            0.00       0.00
COMMONWEALTH EDISON           Unsecured         523.00        560.08           560.08        560.08        0.00
Homewood Disposal Services    Unsecured          47.00           NA               NA            0.00       0.00
ICS LOANS                     Unsecured         500.00           NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE      Unsecured            NA         845.94           845.94        845.94        0.00
INTERNAL REVENUE SERVICE      Priority       2,677.00       1,849.21         1,849.21      1,849.21        0.00
LVNV FUNDING                  Unsecured            NA         117.32           117.32        117.32        0.00
MCSI INC                      Unsecured         250.00           NA               NA            0.00       0.00
National Quick Cash           Unsecured      1,000.00            NA               NA            0.00       0.00
NICOR GAS                     Unsecured         607.00        439.87           439.87        439.87        0.00
OAKLAWN RADIOLOGY IMAGING     Unsecured          15.00           NA               NA            0.00       0.00
PAYDAY LOAN STORE OF IL INC   Unsecured      1,000.00            NA               NA            0.00       0.00
PRA RECEIVABLES MGMT          Secured        7,954.00       7,954.00         7,954.00      7,954.00     503.12
PRA RECEIVABLES MGMT          Unsecured            NA       5,103.97         5,103.97      5,103.97        0.00
RJM ACQUISITIONS              Unsecured          63.00         48.17            48.17          48.17       0.00
SALLIE MAE                    Unsecured     16,233.00            NA               NA            0.00       0.00
ST IL TOLLWAY AUTHORITY       Unsecured         283.00           NA               NA            0.00       0.00
US BANK TRUST                 Secured       78,930.00     60,292.54        93,957.50            0.00       0.00
US BANK TRUST                 Secured              NA     33,664.96        33,664.96      33,664.96        0.00
US CELLULAR                   Unsecured         222.00           NA               NA            0.00       0.00
Vanderwalker Land Surveyors   Unsecured         675.00           NA               NA            0.00       0.00
VILLAGE OF HAZEL CREST        Unsecured          50.00           NA               NA            0.00       0.00
Well Group                    Unsecured      1,837.00            NA               NA            0.00       0.00
WHITES CUSTOM CONCRETE        Secured        1,270.00            NA          1,270.00      1,270.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-43093         Doc 63      Filed 12/10/18 Entered 12/10/18 09:04:55                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $93,957.50              $0.00             $0.00
       Mortgage Arrearage                                $33,664.96         $33,664.96             $0.00
       Debt Secured by Vehicle                            $7,954.00          $7,954.00           $503.12
       All Other Secured                                  $1,270.00          $1,270.00             $0.00
 TOTAL SECURED:                                         $136,846.46         $42,888.96           $503.12

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $1,849.21          $1,849.21              $0.00
 TOTAL PRIORITY:                                          $1,849.21          $1,849.21              $0.00

 GENERAL UNSECURED PAYMENTS:                              $8,124.28          $8,124.28              $0.00


Disbursements:

         Expenses of Administration                             $6,089.08
         Disbursements to Creditors                            $53,365.57

TOTAL DISBURSEMENTS :                                                                      $59,454.65


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
